Citation Nr: 0917623	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for residuals of 
shrapnel wound to the right hand.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971 
and from October 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In July 2007, the Veteran testified 
at a Board videoconference hearing; a transcript of the 
hearing is of record.  In October 2007 the case was remanded 
to the RO for further development.    


FINDINGS OF FACT

1.  It has been reasonably shown during the appeal period 
that the Veteran has a current wrist disability related to 
his wrist injury in service.   

2.  It is not established that the Veteran has any current 
right hand disability other than the scar caused by his 
shrapnel wound in service.

3.  The Veteran's right hand scar is reasonably shown to have 
been caused by a shrapnel wound in service and has been found 
to be minimally painful on examination.  

4.  It is not shown that the Veteran has any current left hip 
disability.

5.  It is not shown that the Veteran has a current left ear 
hearing loss disability, nor is it shown that his current 
right ear hearing loss is related to service or became 
manifest in the first post-service year.   

6.  It is not shown that the Veteran's tinnitus is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right wrist disability are met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for 
right hand disability other than scar as a residual of the 
Veteran's shrapnel wound are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for 
scar of the right hand are met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for entitlement to service connection for 
left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

6.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2008 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  In addition, the letter provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  In addition the case was 
readjudicated by a January 2009 supplemental statement of the 
case after complete notice was provided.  The Veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that on May 1971 examination 
the Veteran's functioning was found to be normal with no 
wrist, hand, hip or hearing difficulties noted.  There were 
also no problems noted on October 1972 reenlistment 
examination.  The Veteran did indicate on his Report of 
Medical History that he had injured his hand and hip in 
Vietnam, however.  On audiological examination audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

Then, on December 1975 separation examination all systems 
were again found to be normal and the examiner did not note 
any wrist, hand, hip or hearing difficulties.  On his Report 
of Medical History the Veteran did report that he had a bad 
disc in his back.  On audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
/
15
LEFT
5
5
15
/
15

The Veteran's personnel records show that he served in 
Vietnam as an APC Driver and Auto Rifleman and that he 
received the Combat Infantry Badge.  The records also 
indicate that the Veteran incurred wounds in the form of a 
contusion of the left flank and an injury to the right wrist.  
These wounds were noted to have occurred in November 1969.   

In his December 2001 claim the Veteran indicated that his 
injuries to the wrist and hip and his shrapnel wound to the 
hand all occurred in November 1969.  

A December 2002 VA medical clinic progress note shows that 
the Veteran reported a traumatic incident in service in 1969 
where he was hit on the upper back.  When he tried to get up 
someone landed on him, which resulted in a broken wrist.  He 
was seen by a military doctor and then sent to a convalescent 
hospital for two days.  Then, he went back to the field.  

On his February 2004 Form 9 the Veteran indicated that his 
condition was documented in service medical records and in 
doctor's notes.  He also indicated that an explosion in 
service resulted in constant ringing in his ears and a 
fractured wrist.  In addition, he incurred shrapnel wounds in 
service for which he received a Purple Heart.  

An April 2004 private radiology report shows X-rays results 
for the left hip and right wrist.  Diagnostic impressions 
were no significant left hip findings and no abnormality in 
the right wrist.  

On April 2004 VA examination the pertinent diagnoses were 
left hip muscle strain, right wrist fracture, status post 
trauma with ongoing pain, and shrapnel wound, right hand, 
with scar.  The Veteran reported hip pain that had begun in 
1969.  He was on an armored personnel carrier when he was hit 
by an RPG and thrown onto the ground, with another soldier 
landing on top of him.  Since then he had had hip problems 
including pain, achiness and stiffness.  The left hip was 
more greatly affected than the right.  He denied any swelling 
or locking.  His symptoms were intermittent and would flare 
up two to three times per month lasting for one or two days.  
He had not received any treatment.

He also reported fracturing the right wrist when he fell to 
the ground after being hit by the RPG.  It was casted for 
eight weeks.  He continued to have weakness and pain in the 
wrist as well as stiffness.  The Veteran denied any locking.  
The symptoms were intermittent and at times the wrist would 
swell.  He would have flare ups twice a week lasting 45 to 60 
minutes.  He had functional impairment with pushing, pulling, 
gripping and grabbing.  The Veteran had not lost any time 
from work due to the right wrist condition.

The Veteran also presented with a shrapnel wound injury to 
the right hand, which occurred when the APC exploded from the 
RPG.  The wrist was struck with shrapnel rather than a single 
bullet.  The wound was deep but the Veteran did not receive 
any treatment in the field.  When he was transported back and 
examined by medical personnel he was not given any further 
treatment.  Then, a cast was put on the right wrist, which 
covered over the shrapnel scar and after the cast was taken 
off, the scar was healed.  

Physical examination of the skin showed a 4cm by 3 cm 
shrapnel wound.  The scar was slightly elevated and minimally 
tender.  There was no disfigurement, ulceration, exfoliation, 
crusting, adherence, instability, induration, inflexibility, 
keloid formation, tissue loss, hypo/hyperpigmentation, 
abnormal texture or limitation of motion associated with the 
scar.  The scar was asymptomatic and represented one half 
percent of the Veteran's exposed area and one quarter percent 
of total body area.

Examination of the left hand was entirely normal.  
Examination of the right hand revealed no adherence.  There 
was no intramuscular scarring or adhesion to the bone.  There 
was some mild level difficulty with endurance with sustained 
activity of the right hand.  Examination of the wrists showed 
that the right wrist appeared normal.  There was right dorsal 
wrist joint tenderness and some mild stiffness.  There was no 
edema, crepitus, stiffness or ankylosis.  There was negative 
warmth, edema, crepitus, stiffness, ankylosis and synovitis.  
There was also a negative Tinel's sign, a negative Phalen's 
test and negative joint instability.  Range of motion of the 
right wrist was 70 degrees dorsiflexion with pain at 70 
degrees, 80 degrees palmar flexion with no pain, 20 degrees 
radial deviation with pain at 20 degrees and ulnar deviation 
to 45 degrees with pain at 45 degrees.  Range of motion was 
limited by pain and fatigue with pain being predominant.  It 
was not limited by weakness, lack of endurance or 
incoordination.  Examination of the left wrist showed normal 
findings.

Examination of the right hip showed that the hip appeared 
normal.  There was no right hip joint tenderness.  There was 
also no edema, crepitus, stiffness or ankylosis.  Patrick's 
sign was negative.  Range of motion of the right hip was 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 60 
degrees and internal rotation to 40 degrees.  Range of motion 
was not limited by pain, fatigue, weakness, lack of endurance 
or incoordination.    The left hip appeared normal but there 
was perihip muscle tenderness.  There was no edema, crepitus, 
stiffness or ankylosis of the left hip.  Patrick's sign was 
negative.  Range of motion was as follows: 125 degrees 
flexion with pain at 125 degrees, 30 degrees extension 
without pain, 25 degrees adduction with pain at 25 degrees 
and abduction to 45 degrees without pain, external rotation 
to 60 degrees without pain and internal rotation to 40 
degrees without pain.  Range of motion of the left hip was 
not limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  

Neurological examination showed that there was mildly 
decreased sensation to pinprick in the right hand.  In the 
periscar area around the right hand and shrapnel wound there 
was an area of approximately 3 cm with mildly decreased 
sensation to pinprick.  There was no motor involvement and no 
peripheral nerve naming.  The impairment was basically 
secondary to the scar and shrapnel wound and consisted of 
just some mild periscar decreased sensation to pinprick.  
Sensation was otherwise grossly intact throughout the 
extremities.  

With regard to the wrist the Veteran was advised to avoid 
sustained gripping, grasping and fine manipulation.  With 
regard to the left hip the Veteran was not found to have any 
functional limitations.  With regard to the shrapnel wound of 
the right hand the Veteran was advised to avoid sustained 
gripping, grasping, fine manipulation and vibration.  

An August 2004 letter from a private treating chiropractor 
indicated that the Veteran had had wrist X-rays taken in 
October 2003.  The X-rays showed posterior deviation of the 
Lunate with mild to moderate degenerative changes present at 
the Trapezioscaphoid joint.  No fractures, dislocations or 
gross pathologies were noted.  

An October 2004 private audiological evaluation showed 
tinnitus and some hearing loss.  

At his July 2007 hearing the Veteran testified that in the 
middle of November 1969 his platoon was sent to bring 
supplies to one of its companies.  There was an ambush and a 
very fierce firefight.  His APC received a rocket in the side 
causing an explosion.  As a result the Veteran was thrown and 
eventually landed on the ground, with his wrist hitting 
first, and then his body.  His buddy then landed on the his 
back with his jungle boot on the Veteran's hip.  The Veteran 
was thus pounded back into the ground and incurred injury to 
his back and hip.  He was numb and couldn't move very well 
but managed to retrieve his weapon and continue firing.  He 
was eventually evacuated to the 71st Evacuation Hospital.  
When he entered the hospital, a plaster cast was put on his 
wrist, which had been fractured.  Consequently, the cast 
covered up a scratch to the hand that had been caused by 
shrapnel, which the Veteran was not even aware of at the 
time.   

Regarding his hearing loss and tinnitus the Veteran indicated 
that he had significant noise exposure as a result of serving 
on tanks and armored vehicles.  He had also been dazed by the 
November 1969 explosion.  

In a June 2007 letter a private audiologist indicated that 
she had seen the Veteran for an audiologic evaluation in 
October 2004.  At that time he reported tinnitus and hearing 
loss.  Evaluation showed mild sensorineural hearing loss 
bilaterally.  Speech recognition thresholds showed that word 
discrimination was 100 percent bilaterally.  The audiologist 
found that it was possible that some of the Veteran's hearing 
loss was caused by noise exposure but it was impossible to 
quantify how much since he left military service 32 years 
prior.  

A November 2008 letter from a private treating chiropractor 
indicated that X-rays of the Veteran's left wrist showed mild 
to moderate degenerative changes at the trapezioscaphoid 
joint.  

On November 2008 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
20
10
20
15
15

The average puretone thresholds were 18.75 decibels, right 
ear, and 15 decibels, left ear.  Speech audiometry revealed 
that speech recognition was 88 percent in the right ear and 
94 percent in the left ear.  The diagnoses were normal 
hearing sensitivity for pure tones for compensation and 
pension test frequencies, normal speech discrimination in the 
left ear and good speech discrimination in the right ear.  
The Veteran reported intermittent bilateral tinnitus that he 
had become aware of some 15 to 20 years prior.  After 
reviewing the claims file, the examiner opined that given 
that there was no evidence of hearing loss or tinnitus while 
in the service or within one year of discharge, it was not 
likely that the present day hearing loss and tinnitus was 
related to service.  The conditions were more likely due to 
age and environmental factors.    

On November 2008 VA orthopedic examination the Veteran 
reported that he had had a superficial shrapnel wound to the 
right hand in service but that he was not having any problems 
with the hand.  He was having issues with his right wrist, 
which he had landed on during the explosion in service.  Ever 
since he had hit the ground he had experienced wrist pain and 
weakness.  Over the past 5 or 6 years the problem had gotten 
worse with a lot more sharp pain especially with flexion and 
extension or ulnar or radial deviation while carrying 
objects.  One of the reasons he had had to stop working was 
that his wrist hurt so much when he was throwing tires it got 
to the point that he could not continue with this work.  
Currently, the Veteran reported that at least 5 to 7 times 
per week he would be reaching for something or going to pick 
something up and he would get a sharp pain that could last 
anywhere from one hour up to one half day.  If he jammed his 
wrist up against something he could have pain for an entire 
day.  He denied any incapacitating episodes and took 
occasional Motrin for pain.  He also received manipulation 
treatment from his chiropractor.  

Regarding the left hip the Veteran reported that it would 
take him about an hour to fully get moving in the morning as 
his hip would feel like it was asleep.  At least four or five 
times a year the hip would go out on him.  It would feel weak 
and then give way.  Very rarely, a couple of times a year, he 
would have severe, sharp pain.  On a day to day basis the 
Veteran did not experience much pain or disability.  

Physical examination showed bilateral hip range of motion of 
125 degrees flexion, 30 degrees extension, 25 degrees 
adduction, 45 degrees abduction, 60 degrees external rotation 
and 40 degrees internal rotation.  Range of motion was not 
limited by pain, weakness, incoordination, fatigability or 
lack of endurance.  

Range of motion of the wrist was 70 degrees dorsiflexion, 60 
degrees palmar flexion, 20 degrees radial deviation and 45 
degrees ulnar deviation.  The Veteran did have an increase in 
range pain with radial and ulnar deviation, more specifically 
along the scaphoid fossa.  There was no swelling noted at the 
wrist.  The wrist range of motion was not limited by pain, 
weakness, incoordination, fatigability or lack of endurance.  
Right hand range of motion was normal.  The Veteran was able 
to make a full composite fist and to oppose his thumb to his 
fingers.  He had good range of motion of all of his fingers.  
He had a small scar on the volar aspect of the proximal 
portion of the hand that was well-healed and 1 cm in length.  
It was not tender to palpation.  Range of motion was not 
limited by pain, weakness, incoordination, fatigability or 
lack of endurance on three repetitions of motion.  

X-rays of the right wrist were normal with normal alignment 
and no evidence of degeneration or collapse.  Left hip X-ray 
was also normal with preserved joint space, normal femoral 
acetabular joint space, and no evidence of arthritic changes 
or any other pathology.  The right hand diagnosis was normal 
right hand examination aside from the scar with normal range 
of motion.  The right hand was not causing any functional 
limitation.  The right wrist diagnosis was normal right wrist 
X-rays and normal wrist range of motion.  The left hip 
diagnosis was normal left hip examination and normal left hip 
X-rays.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis and 
sensorineural hearing loss, are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Right Wrist disability

Based on the Veteran's credible report of falling on his 
wrist as a result of the explosion, it is reasonably 
established that he incurred a wrist injury in service.  
Also, the April 2004 VA examination findings establish that 
the Veteran has had some level of current disability during 
the appeal period.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).  
Regarding a medical nexus, the Board notes that the record 
does not contain an opinion linking any current right wrist 
disability to service.  The Veteran has credibly testified, 
however, that his wrist has bothered him since he fell on it 
in service.  Consequently, giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's reported 
continuity of symptomatology reasonably establishes a nexus 
between his wrist injury in service and his current 
disability as shown on the April 2004 VA examination.  
Accordingly, service connection for right wrist disability is 
warranted.  The Board notes that this finding serves to avoid 
further remand of this claim.     

Right hand disability

At the most recent November 2008 VA examination the Veteran 
reported that he was not having any problems with his right 
hand.  Similarly, the November 2008 examiner, after examining 
the Veteran's hand in detail, found that the right hand was 
not causing any functional limitations.  Although the earlier 
April 2004 examination did show a very mild level difficulty 
with right hand endurance with sustained activity and mild 
pain and fatigue with range of motion testing, it is not 
clear that these minimal findings actually rise to the level 
of a current hand disability.  See e.g. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  In sum, given the 
minimal April 2004 findings; given that the Veteran 
specifically reported at the November 2008 VA examination 
that he had no problems with his right hand; and given the 
specific finding by the VA examiner that the right hand was 
not causing any functional limitations and was entirely 
normal aside from the scar, the Board finds that a current 
right hand disability aside from the scar has not been 
established. 

 In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Accordingly, there is no basis in 
the record for establishing service connection for a right 
hand disability other than the Veteran's scar.  The Board 
also notes that even if the April 2004 findings could be 
considered sufficient to establish a current right hand 
disability, there is no evidence of record showing a medical 
nexus between any current right hand disability (other than 
the scar) and the Veteran's credibly reported shrapnel wound 
in service.  Hickson, 12 Vet. App. 247, 253 (1999).    

The Board notes, however, that the Veteran does have the scar 
on right hand, which he has credibly reported is from the 
shrapnel wound in service.  Also, the scar was found to be 
"minimally painful" on examination at the April 2004 VA 
examination and was also found to be associated with a mild 
sensory disturbance.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  Accordingly, given these findings and 
giving the Veteran the benefit of the doubt, the Board finds 
that service connection for the Veteran's shrapnel scar has 
been established.  

Left Hip Disability

Both the April 2004 and November 2008 examinations found that 
the Veteran did not have any functional limitations of the 
left hip.  X-rays of the left hip were normal, as were range 
of motion findings.  Nor are there any other objective 
medical findings of record indicative of left hip disability.  
Although the Veteran has reported some level of hip problems, 
given that the April 2004 and November 2008 examinations did 
not show any objective indication of left hip disability, the 
Board finds that the weight of the evidence is against a 
finding that the Veteran currently has such disability.  Once 
again, in the absence of proof of current disability, there 
can be no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the 
evidence is against this claim and it must be denied.  

Hearing Loss and tinnitus

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In 
the instant case, the evidence of record does not establish 
that the Veteran has a current left ear hearing loss 
disability.  The November 2008 VA audiology examination 
showed speech recognition of 94 percent and there are no 
earlier evaluation reports showing less speech recognition.  
Similarly, the November 2008 evaluation did not show that any 
of the pertinent auditory thresholds were 26 decibels or 
greater, nor is there any earlier evidence showing such 
thresholds.  38 C.F.R. § 3.385.  Once again, in the absence 
of proof of current disability, there can be no valid claim 
of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Regarding the Veteran's right ear hearing loss and tinnitus, 
although the evidence does show noise exposure in service, 
current right ear hearing loss (as shown by 88% speech 
recognition on November 2008 VA audiological evaluation) and 
bilateral intermittent tinnitus, it is not established that 
the right ear hearing loss and tinnitus are related to 
service.  To the contrary, the November 2008 VA audiologist 
specifically found, after examination and review of the 
claims file, that it was unlikely that the hearing loss and 
tinnitus were related to service and more likely that they 
were related to age and environmental factors. 

The earlier June 2007 letter from the private audiologist did 
indicate that it was possible that some of the Veteran's 
hearing loss was related to service.  The audiologist's use 
of the word, "possible", however, makes her opinion too 
speculative in nature to establish a medical nexus.   See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  Consequently, given 
that there are no other medical opinions of record pertaining 
to a relationship between service and current hearing loss 
and tinnitus, and given that the VA audiologist's opinion is 
more definite than the private audiologist's, the weight of 
the evidence is against a finding that such a relationship 
exists.  Additionally, the Board notes that the evidence of 
record does not establish that the Veteran incurred 
sensorineural hearing loss disability by VA standards within 
one year of separation so as to warrant presumptive service 
connection.  38 C.F.R. § 3.307, 3.309.  

Additionally, although the Veteran may believe that his 
current hearing loss and tinnitus are related to service, as 
a layperson, his allegations are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Given that the Veteran does not 
have a hearing loss disability in his left ear, and given 
that it is not established that his right ear hearing loss 
and tinnitus are related to service, service connection for 
bilateral hearing loss and tinnitus is not warranted.  
38 C.F.R. § 3.303, 3.385; Hickson, 12 Vet. App. 247, 253 
(1999).  The preponderance of the evidence is against these 
claims and they must be denied.   


ORDER

Entitlement to service connection for a right wrist 
disability is granted.

Entitlement to service connection for residuals of shrapnel 
wound to the right hand aside from a scar is denied.

Entitlement to service connection for scar of the right hand 
as a residual of a shrapnel wound is granted.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


